Case 18-24070-GLT        Doc 289 Filed 12/02/19 Entered 12/02/19 16:07:10   Desc Main
                                                                        FILED
                                Document      Page 1 of 2               12/2/19 3:16 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                      IN THE UNITED STATES BANKRUPTCY COURT             COURT - :'3$
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                            Bankruptcy No. 18-24070-GLT

  ONEJET, INC.,
                                                    Chapter 7
                         Debtor.
                                                    Related Dkt. Nos. 222 and 288
  ROSEMARY C. CRAWFORD, Chapter 7
  Trustee,

                         Movant,

  COMMONWEALTH OF PENNSYLVANIA                      Hearing: February 20, 2020 at 10:30 a.m.
  DEPARTMENT OF COMMUNITY AND
  ECONOMIC DEVELOPMENT and
  REDEVELOPMENT AUTHORITY OF
  ALLEGHENY COUNTY,

                         Respondents.

                                        MODIFIED ORDER

                        2nd    day of day of _______________,
        AND NOW, this ________________        December,       2019, upon consideration

 of the Motion for an order continuing the Auction of Substantially all of the Debtor’s Intellectual

 Property and Rescheduling the Sale Confirmation Hearing [Dkt. No. 288](the “Motion”)

 of Rosemary C. Crawford (the “Trustee”), the chapter 7 trustee for the estate of One Jet, Inc.

 (“Debtor”), it is hereby ORDERED THAT:

        1. The Motion is GRANTED.

        2. The Auction Sale scheduled to be held at the law firm of Bernstein-Burkley, P.C., 707

            Grant Street, Suite 2200 Gulf Tower, Pittsburgh, PA 15219 for December 03, 2019 at

            1:00 p.m., shall be CONTINUED to February 07, 2020 at 1:00 p.m.

        3. The Sale Confirmation Hearing previously scheduled to be conducted on December

            05, 2019 at 10:30 a.m. before Judge Gregory L. Taddonio in Courtroom A, 54th Floor
Case 18-24070-GLT      Doc 289     Filed 12/02/19 Entered 12/02/19 16:07:10            Desc Main
                                  Document      Page 2 of 2


          U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219, it is hereby

          RESCHEDULED to ________________________ at _______________________.
                          February 20, 2020 at 10:30 a.m.



                                                           ______________________________
                                                           ___________
                                                                     ____
                                                                       _ __________ ____
                                                                                    __
                                                                                     __ ______
                                                           Honorable
                                                           Honorabl
                                                                  ble Gr
                                                                  bl  Gregory
                                                                      G  egory L. Taddonio
                                                           United States Bankruptcy Court



     Movant shall serve a copy of this Order on the respondents, their counsel, parties in interest,
     the Trustee, and the US trustee. Movant shall file a Certificate of Service within (3) business
     days.



     Case Administrator to serve: Kirk B. Burkley, Esq.
